Citation Nr: 0309402	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-06 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Determination of a proper initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 70 percent disabling.  

2.  Entitlement to service connection for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from October 1964 to 
December 1966.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim for service connection 
for right ear hearing loss, and which ultimately granted 
service connection for PTSD, and assigned an initial 70 
percent rating for that disability.  The veteran has filed a 
timely appeal, contending in substance that he incurred right 
ear hearing loss in service, and that his PTSD is of greater 
severity than reflected by the initially assigned 70 percent 
evaluation.  The case has been referred to the Board of 
Veterans' Appeals (BVA or Board) for resolution.  


REMAND

The veteran contends in substance that he incurred hearing 
loss in his right ear as a result of exposure to acoustic 
trauma in service, and that the initially assigned 70 percent 
disability rating for his PTSD does not adequately reflect 
the severity of his now service-connected disability.  
Accordingly, the veteran seeks establishment of service 
connection for right ear hearing loss and assignment of an 
initial evaluation in excess of 70 percent for PTSD.  

A review of the record reflects that the veteran served as a 
helicopter door-gunner crewman in the Vietnam War.  He 
underwent a VA rating examination in June 1998 which clearly 
disclosed that he had sensorineural hearing loss in his right 
ear.  The examiner did not, however, offer any opinion as to 
the etiology of the veteran's right hear hearing loss.  

With respect to the veteran's claim for entitlement to an 
initial rating in excess of 70 percent for PTSD, he maintains 
that the RO failed to obtain clinical treatment records and 
adjudicative findings from the Social Security Administration 
(SSA) which were relevant to the issue of the severity of his 
PTSD, and which he had previously identified.  In his Brief 
on Appeal of May 2003, the veteran indicated that while the 
RO had on two occasions, in November 1998 and March 1999, 
sought those records, they had not yet been obtained.  In 
addition, the veteran asserts that as a result of his 
service-connected PTSD, he is incapable of obtaining or 
retaining gainful employment, and therefore requests 
assignment of an initial 100 percent disability rating for 
that disorder.  

The Board observes that in order to afford the veteran the 
due process to which he is entitled, a REMAND of this case is 
necessary to develop evidence such as the veteran has 
described and identified.  First, with respect to the 
veteran's claim for an initial rating in excess of 70 percent 
for PTSD, the RO should obtain and associate with the claims 
file any and all existing SSA clinical treatment records and 
adjudicative documents pertaining to such disability.  If 
such documents are found to be unavailable, the RO should 
associate a statement to that effect with the veteran's 
claims file.  In addition, the veteran should be scheduled to 
undergo an additional VA rating examination to determine the 
severity of his service-connected PTSD, and to indicate if 
such disability precludes him from obtaining or retaining 
gainful employment.  In any opinion offered, the examiner is 
requested to address the criteria found at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  

The Board notes that with respect to the veteran's claim for 
right ear hearing loss, the veteran has correctly pointed out 
that the June 1998 VA rating examination fails to include any 
opinion as to the etiology of his diagnosed right ear hearing 
loss.  Accordingly, he should be afforded an additional VA 
audiological examination, and the examiner should be 
requested to indicate whether it is at least as likely as not 
that any diagnosed right ear sensorineural hearing loss was 
incurred as a result of exposure to acoustic trauma during 
the veteran's active service.  The examiner should be 
requested to comment on any likely exposure to acoustic 
trauma inherent in the veteran's military duties as a 
helicopter door gunner, and to indicate the propensity for 
the incurrence of hearing loss as a result of such exposure.  

Upon completion of the foregoing, the RO should adjudicate 
the veteran's claims for an increased initial rating in 
excess of 70 percent for PTSD, and for right ear hearing loss 
on the basis of all available evidence.  In rendering any 
decision, the RO must also ensure that all notice and duty to 
assist requirements of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 5107), 
be met prior to issuance of such decision.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran, 
and request that he identify any and all 
health care providers who have rendered 
treatment for PTSD or right ear hearing 
loss dating from November 2000 to the 
present time.  After obtaining any 
necessary authorization, any identified 
treatment records should be obtained and 
associated with the claims file.  In 
addition, the RO should ensure that any 
identified SSA treatment records or other 
adjudicative documentation is obtained 
and associated with the claims file.  If 
no additional records have been 
identified or are otherwise unavailable, 
the RO should so indicate.  

2.  The veteran should be scheduled to 
undergo VA psychiatric and audiological 
examinations conducted by the appropriate 
medical specialists.  The veteran's 
claims file must be provided to the 
examiners in advance of the scheduled 
examinations.  Both examiners are 
requested to review the pertinent medical 
evidence contained in the veteran's 
claims file prior to conducting the 
respective audiological and psychiatric 
examinations.  

The examiner conducting the psychiatric 
examination is requested to conduct a 
comprehensive examination, and to 
indicate the degree of severity of the 
veteran's service-connected PTSD.  The 
examiner is requested to address the 
evaluative criteria found at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002), and 
to indicate whether or not the veteran is 
able to obtain or retain gainful 
employment as a result of his service-
connected PTSD.  The examiner should 
offer an Axis V global assessment of 
functioning (GAF) score in conjunction 
with any diagnosis rendered.  

The examiner conducting the audiological 
examination is requested to indicate 
whether it is at least as likely as not 
that any diagnosed right ear hearing loss 
was incurred as a result of the veteran's 
exposure to acoustic trauma in service.  
The examiner is requested to address the 
likely amount of noise exposure the 
veteran experienced as a helicopter door 
gunner in Vietnam, and to indicate 
whether or not such exposure was 
conducive to hearing loss.  

All opinions offered must be supported by 
complete rationales in the typewritten 
examination reports.  In addition, the 
examiners are requested to reconcile any 
opinions offered with any other relevant 
medical opinions of record.  

3.  Upon completion of the foregoing, the 
RO should ensure that all notice and duty 
to assist requirements of the VCAA have 
been met.  The RO should then adjudicate 
the issues of determination of a proper 
initial rating for PTSD in excess of 70 
percent and for entitlement to service 
connection for right ear hearing loss on 
the basis of all available evidence.  If 
the benefits sought are not granted, or 
if the veteran is dissatisfied with the 
RO's determinations in that regard, he 
and his service representative should be 
provided with a supplemental statement of 
the case containing all relevant statutes 
and regulations pertaining to his claims.  
The veteran and his representative should 
be afforded the opportunity to respond 
before the case is returned to the Board 
for any further review.  

The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion, 
either favorable or unfavorable, as to the merits of this 
case.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




